Citation Nr: 0125215	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  95-09 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury with arthritis, currently evaluated as 
10 percent disabling.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied claims for 
increased evaluations for residuals of a right ankle injury 
and a right shoulder injury, and found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a back injury.

This matter was previously before the Board in April 2000 at 
which time it was remanded for additional development.

Although the issue on appeal pertaining to the veteran's back 
disorder has been developed and addressed as an application 
to reopen a previously denied claim, it is the Board's view 
that this treatment of the veteran's claim is not entirely 
appropriate.  The Board notes that the issue of entitlement 
to service connection for residuals of a back injury was 
initially adjudicated in a May 1972 rating decision that 
denied the veteran's claim.  A careful review of the file did 
not reveal any documentation to show that the veteran was 
given proper notice of the denial, a deficiency also noted by 
the veteran's representative during the August 2001 Central 
Office hearing.  In view of the foregoing, the denial of the 
claim of entitlement to service connection for residuals of a 
back injury in a May 1972 rating decision is not final.  See 
38 U.S.C.A. § 5104 (West 1991), 38 C.F.R. §§ 3.103(f), 
3.160(d)(2001); Best v. Brown, 10 Vet. App. 322, 325 (1997).  
Consequently, the issue on appeal has been restyled as set 
forth on the first page of this decision and will be further 
addressed in the remand below.

The Board also notes that statements made by the veteran in a 
substantive appeal dated in March 1995 appear to have raised 
the issue of entitlement to service connection for residuals 
of a neck injury.  The claim of entitlement was again raised 
in a report of contact dated in January 1999 and a 
substantive appeal dated in December 1999.  During an August 
2001 Central Office hearing, the veteran submitted informal 
claims for entitlement to service connection for a right knee 
disorder secondary to a service-connected right ankle 
disability, entitlement to an earlier effective date for the 
grant of service connection for a dental disability, service 
connection for a neck disorder secondary to a service-
connected right shoulder disability, and service connection 
for a back disability.  Since these issues have been raised 
by the veteran, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Residuals of a right ankle injury are manifested by 
dorsiflexion to 10 degrees and plantar flexion to 25 degrees.

2.  Residuals of a right shoulder injury are manifested by 
forward elevation and abduction to 170 degrees with evidence 
of fatigability, painful motion, and lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
right ankle injury have not been met.  38 U.S.C.A. §§ 1155 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2000). 

2. The criteria for an increased rating for residuals of a 
right shoulder injury have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim .  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
February 1995 statement of the case and the March 1995, 
August 1998, and January 2001 supplemental statements of the 
case (SSOC) of the relevant laws and regulations, and 
provided the precise language of all of the criteria for the 
diagnostic codes under which his service-connected right 
ankle and right shoulder disabilities are evaluated.  As a 
result, the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  Correspondence dated in March 1995, March 
1998, and April 2000 also inform the veteran of what type of 
evidence is required to support his claims.  Transcripts from 
the veteran's videoconference hearing in December 1999 and 
Central Office hearing in August 2001 have been associated 
with the file.  The veteran indicated that records could not 
be obtained for three physicians from whom he received 
treatment.  All VA treatment records and VA examination 
reports dated in April 1995, January 1998, and August 2000 
have been associated with the claims file. 

Factual Background

Service connection for a right ankle disability and right 
shoulder disability was established in a May 1972 rating 
decision and non-compensable (zero percent) ratings were 
assigned based on the level of disability at that time.  The 
rating of the veteran's service-connected right ankle 
disability was subsequently increased to 20 percent in a 
September 1990 rating decision.

In March 1994 the veteran submitted claims for increased 
evaluations for disabilities of the right ankle and shoulder.

VA outpatient treatment records dated from March 1993 to 
March 1995 make no reference to the right shoulder or the 
right ankle.

The veteran underwent a VA examination in April 1995.  The 
veteran complained of sporadic swelling of the right ankle 
and indicated that it easily turned on rough ground.  
Examination of the right ankle did not reveal swelling or 
deformity, and heel/toe walking was normal.  The right ankle 
demonstrated painless motion with dorsiflexion to 10 degrees  
and plantar flexion to 30 degrees.  Circumference of the mid-
thigh was 25 inches on the right and 25.75 inches on the 
left.  Circumferences of the calf was 17.75 inches 
bilaterally.  X-rays of the right ankle showed soft tissue 
swelling.  Examination of the right shoulder did not reveal 
swelling, deformity, or atrophy of the girdle.  The right 
shoulder demonstrated painless motion with forward elevation 
and abduction of the right arm to 140 degrees.  Internal 
rotation of the right arm was to 90 degrees and external 
rotation was to 45 degrees.  X-rays of the right shoulder 
showed calcification tendonitis.

In a statement received in July 1995, the veteran stated that 
Bruce N. Edwards, M.D., an orthopedic surgeon, had assessed 
his right ankle and recommended that the veteran obtain an 
ankle brace, undergo surgery, or do nothing with respect to 
his right ankle.  The veteran indicated that the physician 
was unwilling to get involved in the veteran's case and had 
recommended that the veteran seek a medical opinion from 
another source.  The RO contacted the veteran in July 1995 
requesting that he sign a release in order that a statement 
might be obtained from Dr. Edwards.  No reply was received 
from the veteran.

Another VA examination was conducted in January 1998 at which 
time the veteran complained of right hand weakness and right 
shoulder pain with certain movement.  Examination of the 
right ankle revealed slight swelling with pain on palpation 
of the external malleolus.  The veteran was unable to do toe 
or heel walking on the right foot.  A two-centimeter 
difference was found in the circumference of the ankles with 
the right being larger than the left.  Dorsiflexion of the 
right ankle was to 10 degrees and plantar flexion was to 30 
degrees.  X-rays of the right ankle showed an old avulsion 
fracture of the lateral malleolus.  Examination of the right 
shoulder showed crepitus and tenderness on palpation of the 
acromioclavicular (AC) joint.  The right shoulder 
demonstrated forward elevation and abduction to 170 degrees, 
and internal and external rotation to 80 degrees with pain at 
the extremes.  X-rays of the right shoulder showed 
degenerative changes of the AC joint.

An August 1998 rating decision increased the rating of the 
veteran's service-connected right shoulder disability to 10 
percent.

During a video conference in December 1999 the veteran 
testified regarding problems associated with his right ankle 
and right shoulder disabilities and how they have hindered 
him in his work as a building contractor.

Progress notes from the Martinsburg VA Medical Center (VAMC) 
dated in December 1999 note 2 plus edema of the ankles.

The veteran underwent a VA examination in August 2000.  At 
that time he had a number of ankle complaints including 
popping, cracking, a "loose" feeling, twisting, swelling, and 
pain with exertion.  He also complained of right arm weakness 
and indicated that his right shoulder disability made it 
difficult to work overhead and to lift heavy object.  
Examination of the right ankle revealed crepitus, but not 
swelling or tenderness.  Dorsiflexion of the right ankle was 
to 10 degrees and plantar flexion was to 25 degrees.  After 
manipulation of the right ankle the veteran complained of 
tenderness at extremes, but it did not demonstrate any 
decreased range of motion.  He related that pain occurred 
only upon exertion and at no other time.  The veteran had 
difficulty with toe/heel walking.  Examination of the right 
shoulder revealed mild crepitus and tenderness with palpation 
of the AC joint.  The right shoulder demonstrated forward 
elevation and abduction to 170 degrees with pain at the 
extreme with forward elevation.  After manipulation of the 
right shoulder, forward elevation was to 140 degrees and 
abduction was to 170 degrees.  After manipulation, abduction 
was to 120 degrees with pain.  Internal rotation was to 90 
degrees and external rotation was to 80 degrees.  After 
manipulation, internal rotation was to 80 degrees with pain 
and external rotation was to 70 degrees with pain.  The 
strength of the veteran's right arm was 4/5.  The examiner 
remarked that X-ray studies revealed degenerative changes of 
the right shoulder, and an old avulsion fracture of the right 
lateral malleolus.

Progress notes from the Martinsburg VAMC dated in August 2000 
note 2 plus ankle edema.

During a Central Office hearing in August 2001 the veteran 
testified that his right ankle was "lazy", his toe dragged, 
and he was in continual mild pain.  He also stated that he 
experienced swelling in his right ankle, and although a brace 
was recommended, he believed it compounded the problem and 
didn't wear it.  With regard to his right shoulder, the 
veteran testified that became fatigued and that the grip in 
his right hand became weakened.  As a result of a lack of 
right shoulder endurance, his handgrip weakened and he 
dropped objects.  The veteran also testified that he 
experienced flare-ups at any given time and that these 
disabilities interfered with his work.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994)

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

1.  Right ankle

The veteran's service-connected left ankle disability is 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5271, ankle limitation of motion.  According to this 
Diagnostic Code a 10 percent evaluation is warranted for 
moderate limitation of motion and a 20 percent evaluation is 
warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Upon consideration of all of the evidence, the Board finds 
that the veteran's service-connected left ankle disability is 
no more than 20 percent disabling for marked limitation of 
motion according to applicable criteria. 

Evidence from the veteran's August 2000 VA examination shows 
that the right ankle demonstrated dorsiflexion to 10 degrees 
and plantar flexion to 25 degrees. The Board notes that 
dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full.  See 
38 C.F.R. § 4.71a, Plate II.  Upon manipulation of the right 
ankle there was no evidence of decreased range of motion; 
however, pain was noted at the extreme points of motion.  The 
veteran was also noted to have difficulty with heel and toe 
walking.  Evidence of the limited range of motion 
demonstrated by the right ankle and the presence of a DeLuca 
factor (i.e., painful motion) support a disability rating of 
20 percent.

Since a 20 percent rating is the maximum level of disability 
under Diagnostic Code 5271, the veteran may only receive a 
higher rating under a Code that allows for disability ratings 
greater than 20 percent.  In this instance, the only 
Diagnostic Code related to the ankle that allows for a higher 
rating is Diagnostic Code 5270, ankylosis of the ankle.  This 
Diagnostic Code provides for up to a 40 percent evaluation 
for ankylosis in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2001).

There is no medical evidence of record that shows that the 
veteran's ankle is ankylosed, therefore, a higher evaluation 
is not warranted under Diagnostic Code 5270.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
a right ankle injury, the benefit of the doubt doctrine does 
not apply and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991).

2.  Right Shoulder

The veteran's service-connected residuals of a right shoulder 
injury with arthritis are currently evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5010-5201, limitation 
of arm motion.  According to the Schedule of Ratings, 
Diagnostic Code 5010, arthritis due to trauma, is to be 
substantiated by X-ray findings and rated as degenerative 
arthritis.  The rating criteria in Diagnostic Code 5003, 
provide that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Since an August 2000 VA examination reports indicates that 
there is X-ray evidence of degenerative arthritis of the 
right shoulder, the disability should be rated according to 
the criteria set forth in  Diagnostic Code 5201, limitation 
of arm motion.  Under this Code, limitation of motion at the 
shoulder level warrants a 20 percent evaluation for both the 
major and minor arm.  Arm limitation to midway between the 
side and shoulder level warrants a 30 percent evaluation for 
a major arm and a 20 percent evaluation for a minor arm.  Arm 
limitation to 25 degrees from the side warrants a 40 percent 
evaluation for a major arm and 30 percent evaluation for a 
minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

As demonstrated in an August 2000 VA examination, forward 
elevation and abduction of the veteran's right arm was to 170 
degrees.  To warrant a higher rating of 20 percent, elevation 
of the veteran's right arm must be limited to shoulder level.  
Since 170 degrees clearly demonstrate arm elevation greater 
than shoulder level the veteran's disability does not meet 
the criteria for an increased rating.  

In this instance, the limitation of motion of the right arm 
does not, by itself, warrant a compensable rating under Code 
5201.  When, as in this case, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In addition, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

Thus, a joint that would received a non-compensable rating 
based on limitation of motion will warrant a 10 percent 
rating if there is evidence of objectively confirmed by 
findings of swelling, muscle spasm, or satisfactory evidence 
of painful motion, or the factors addressed in DeLuca.  

The Board is aware that the veteran has complained of 
symptoms such as lack of arm endurance and painful motion in 
connection with his claim.  These complaints, which are 
factors that are to be considered pursuant to DeLuca, were 
objectively found in an August 2000 VA examination as well as 
crepitus and are considered as part of the current 10 percent 
rating.  

The Board notes that there are other diagnostic codes for 
evaluation of shoulder and arm disability that provide for 
disability ratings greater than 10 percent for the dominant 
arm; however, in this case, there is no evidence of ankylosis 
of the scapulohumeral articulation to warrant evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2001).  In 
addition, there is no evidence of flail shoulder, false flail 
joint, or fibrous union of the humerus to warrant a rating 
greater than 10 percent under 38 C.F.R. § 4.71a, Code 5202 
(2001).  Therefore, the Board finds that the veteran's right 
shoulder disability is most appropriately evaluated under 
Code 5201.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
residuals of a right shoulder injury with arthritis; 
therefore, the benefit of the doubt doctrine does not apply 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 491 (1990). 

In evaluating this claim, we have determined that the case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1993).


ORDER

Entitlement to an increased rating for residuals for a right 
ankle injury is denied.

Entitlement to an increased rating for residuals for a right 
shoulder injury is denied.


REMAND

The Board finds that additional development is required in 
light of the VCAA with respect to the claim of entitlement to 
service connection for residuals of a back disorder.  

The veteran has not undergone a VA examination in connection 
with this claim since October 1998.  In view of the 
foregoing, the veteran should be afforded another 
examination, since a medical examination must not only be 
thorough and contemporaneous, but it should also take into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, 
since the record does not contain an opinion as to the 
etiology of the veteran's back disorder, one should be 
provided by the physician.  38 U.S.C.A. § 5103A.

In addition, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for his 
back disorder during the pendency of the appeal.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his back disorder since service.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

3. The RO should schedule the veteran for 
a VA orthopedic examination to ascertain 
the nature and etiology of his back 
disorder.  The claims file must be made 
available to and reviewed by the 
physician in conjunction with 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any test or studies deemed appropriate by 
the physician to make this determination 
should be undertaken.  After reviewing 
the entire record, to include the 
complaints of back pain in service, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's back disorder is 
etiologically related to service and the 
complaints of back pain reported therein.  
The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 



